Exhibit FOR IMMEDIATE RELEASE Investor/Media Contact: Martha Lindeman 312-373-2430 PLAYBOY ENTERPRISES, INC.REPORTS THIRD QUARTER 2008 RESULTS Company Reports Net Income for Quarter Before Restructuring Charges and Reserves CHICAGO, Thursday, November 6, 2008 – Playboy Enterprises, Inc. (PEI) (NYSE: PLA, PLAA) today announced that $6.3 million in restructuring charges and provisions for reserves led to a net loss of $5.2 million, or $0.15 per basic and diluted share, for the third quarter ended September 30, 2008.Excluding those charges, the company reported net income of $1.1 million, or $0.04 per basic and diluted share, which compares to net income of $2.6 million, or $0.08 per basic and diluted share, in the same period last year. Third quarter 2008 revenues were $70.4 million, down from $82.8 million in the same period last year, in part reflecting the company’s decisions to sell its television studio assets and outsource its e-commerce operations.Segment income was $3.6 million in the 2008 third quarter versus $4.2 million in the prior year.Lower Corporate Administration and Promotion expense and improved performance in the Licensing and Publishing Groups were offset by lower Entertainment Group results. PEI Chairman and Chief Executive Officer Christie Hefner said: “We were pleased to return the company to profitability, excluding charges and reserves, but we can do better.We believe that our focus on growing our licensing business, creating content for use on integrated media platforms and streamlining our operations will enable us to navigate through these difficult times and produce profitable growth next year. “We will continue to expand our brand presence, particularly through licensing deals, which we expect to remain important growth and profit drivers,” Hefner said.“In our core consumer products, we saw 7% growth in royalty revenues this past quarter, despite a very weak retail environment in the United States and Europe, attesting to the strength of our brand, the appeal of our products and the benefits of global diversification.We continue to develop exciting new products, such as our first global line of fragrances, which was introduced by Coty last month and which we expect to be one of our growth drivers. “We are and will remain a leader in creating entertaining, popular content for young men.What will change are the delivery mechanisms and formats.In addition to distributing content through multiple online and mobile access points, we are creating new content that is not just shorter and timelier but interactive, customized and community-driven.Early next year, a new Playboy.com website will debut that is more closely integrated with the magazine, and we expect to see growth in our total print and online audience and ad sales as a result. “Our focus on content creation has enabled us to reduce our cost structure, particularly related to our mature domestic media businesses as well as corporate and other overhead.We have begun implementing approximately $12 million in annual expense reductions, which include lowering our head count, outsourcing functions and exiting unprofitable businesses.We will begin to benefit from these actions in the fourth quarter but don’t expect to see the full results of these changes to become evident until next year. “My optimism for our future prospects is based not just on these strategies but also on the advantages we have.From a financial standpoint, our balance sheet is solid and we have more than enough cash to meet our needs.We are less advertising dependent than most media companies, and many of our products and services fall into the category of affordable luxuries.We have a diverse portfolio and the ability to generate meaningful future profits,” Hefner said. Entertainment Third quarter 2008 Entertainment Group segment profit declined to $2.8 million from $7.2 million last year.Revenues for the 2008 third quarter were $38.2 million compared to $49.6 million in the same period last year. Third quarter 2008 Playboy TV revenues rose both year-over-year and quarter-over-quarter, reflecting the positive traction of Playboy as an SVOD product.However, the sale of the Andrita television studio assets led to a decline in third quarter domestic TV revenue to $14.6 million compared to $17.6 million last year.In addition, continued consumer migration from pay-per-view to the video-on-demand platform led to lower movie network revenues. International TV revenues were off by $2.5 million to $11.8 million in this year’s third quarter versus last year due to foreign exchange losses combined with lower subscription numbers in the UK market.Online/mobile revenues declined in the third quarter to $10.9 million in 2008 from $15.4 million in 2007 primarily due to the outsourcing of the company’s e-commerce business as well as expected lower traffic and, therefore, revenues, which are related to Playboy.com’s redesign. Other revenues were also down in the quarter in part due to a decrease in sales of DVDs.The company recently announced that it plans to exit that business. Publishing The Publishing Group reported a segment loss of $1.3 million in the 2008 third quarter, an improvement from the $1.4 million loss reported in the prior year.Revenues during the same time period declined by $1.3 million to $21.8 million. Although Playboy magazine advertising and circulation revenues were down in the quarter, reductions in marketing, editorial and subscription collection costs more than offset the revenue decline. The company said that it expects a 17% decline in advertising revenues in the 2008 fourth quarter compared to last year. Licensing The Licensing Group reported third quarter 2008 segment income of $6.7 million, a 5% increase compared to last year, on a 2% revenue gain to $10.4 million.Total consumer products revenues were up 7% year-over-year, led by a 12% increase in royalties from apparel and accessories. Corporate Administration and Promotion/Other Corporate
